Case 1:21-cv-00078-JTN-PJG ECF No. 2, PagelD.77 Filed 01/27/21 Page 1of1

25/202
DATE: 1/25/202)} UNITED STATES DISTRICT COURT

REPLYTO yy memorandum

ATTN OF:

 

 

 

. FILED -
SUBJECT: Possibly Related Case seer y'27 Ber. v4
CASE NUMBER: |:2!¢v-78 CLERK OF COURT
U.S. DISTRICT COURT
CASE CAPTION: Sith v Becker et al WESTERN DISTRICT OF MICHIGAN

 

BY:_tb SCANNED By Tb | }27]2 \
TO: Magistrate Judge Kent

1:21-cv-78

Janet T. Neff

the attorney of record indicates this case is related to the cases listed below: U.S. District J udge

According to the Complaint

 

 

 

:16-cv-13
Judge Paul L. Maloney Case Number 16-cv-1381
Case Number
Case Number
__Case is related __X% Case is not related

Pursuant to Local Civil Rule 3.3.1(d)(iii)(A), civil cases are deemed related when a filed case:

____ (1) relates to property involved in an earlier numbered pending suit

(2) arises out of the same transaction or occurrence and involves one or more of the
same parties as a pending suit

____ G)__ involves the validity or infringement of a patent already in suit in any pending
earlier numbered case

(4) is arefiling of an earlier case that was dismissed or remanded to state court

COMMENTS BY MAGISTRATE JUDGE:

 

 

 

Dated: [22 [ZeoZ( aN Se et—

Signature

Direct assignment performed Th B | ) 27 | Zl
~. Random assignment performed Initials Date

ONS
